                  Case 2:20-cr-00146-JCC Document 59 Filed 03/31/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR20-0146-JCC
10                           Plaintiff,                  MINUTE ORDER
11               v.

12    JESUS DANIEL LERMA-JARAS, and
      LIONEL GONZALEZ-TORRES,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court sua sponte. On March 11, 2021, the Court entered a
18
     Minute Order directing counsel for Mr. Lerma-Jaras to advise the Court within 14 days (1)
19
     whether he objects to the Court unsealing Mr. Lerma-Jaras’s pro se motions to dismiss and, if so,
20
     the basis for maintaining them under seal and (2) whether the Court should set a briefing
21
     schedule for the motions. Mr. Lerma-Jaras’s counsel did not respond by the deadline. The Court
22
     now provides him with a final opportunity to respond. If he does not respond by Friday, April 2,
23
     2021 at 5:00 p.m., the Court will unseal the motions.
24
            //
25
            //
26


     MINUTE ORDER
     CR20-0146-JCC
     PAGE - 1
             Case 2:20-cr-00146-JCC Document 59 Filed 03/31/21 Page 2 of 2




 1         DATED this 31st day of March 2021.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Paula McNabb
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR20-0146-JCC
     PAGE - 2
